MONTIEL, Judge.
Charles Morgan Smith filed a Rule 32, A.R.Crim.P., petition with the Russell Circuit Court, challenging his conviction for distribution of controlled substances. A hearing on the appellant’s petition was held. While the trial court denied the appellant’s petition, it failed to “make specific findings of fact relating to each material issue of fact presented” as required by Rule 32.9(d), A.R.Crim.P. Thus, this cause is remanded to the trial court so that that court can order specific findings of fact. Smith v. State, 598 So.2d 1010 (Ala.Crim.App.1991); Mixon v. State, 611 So.2d 420 (Ala.Crim.App.1991); Howington v. State, [Ms. 91-552, September 30, 1992], 1992 WL 240970 (Ala.Crim.App.1992). A written return shall be filed with this court within 45 days of this opinion.
REMANDED WITH INSTRUCTIONS.*
All the Judges concur.

 Reporter of Decisions’ note: On April 16, 1993, on return to remand, the Court of Criminal Appeals affirmed, by an unpublished memorandum.